 

Exhibit 10.14

 

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

As Amended and Restated Effective October 13, 2010

 

 



--------------------------------------------------------------------------------

 

UNITED TECHNOLOGIES CORPORATION BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

TABLE OF CONTENTS

 

               Page  

ARTICLE I

  

INTRODUCTION AND PURPOSE

      1.01   

Purpose of Plan

     3       1.02   

Effective Date of Plan

     3   

ARTICLE II

  

DEFINITIONS

     4   

ARTICLE III

  

ELIGIBLE COMPENSATION

      3.01   

Annual Retainer

     6       3.02   

Annual Deferred Stock Unit Award

     7       3.03   

New Director Restricted Stock Unit Award

     7   

ARTICLE IV

  

ACCOUNTS AND CREDITS

      4.01   

Annual Deferred Stock Unit Award

     7       4.02   

Elective Annual Retainer

     8       4.03   

New Director Restricted Stock Unit Award

     8       4.04   

Accounts

     8       4.05   

Deferred Stock Unit Accounts

     9       4.06   

Hypothetical Nature of Accounts and Investments

     10   

ARTICLE V

  

ELECTION PROCEDURES AND PAYMENTS

      5.01   

Annual Retainer Deferral Election

     10       5.02   

Annual Retainer Deferral Election Date

     11       5.03   

Distribution Commencement Date

     11       5.04   

Election of Form and Amount of Distribution

     11       5.05   

Change in Distribution Election

     13       5.06   

Investment of Annual Retainer Account Election

     13   

ARTICLE VI

  

ADMINISTRATION

      6.01   

In General

     14       6.02   

Plan Amendment and Termination

     14       6.03   

Reports to Participants

     15       6.04   

Delegation of Authority

     15       6.05   

Distribution of Shares

     15       6.06   

Share Ownership Requirement

     15   

ARTICLE VII

  

MISCELLANEOUS

      7.01   

Rights Not Assignable

     16       7.02   

Certain Rights Reserved

     16       7.03   

Withholding Taxes

     16       7.04   

Compliance with Section 409A

     16       7.05   

Incompetence

     17       7.06   

Inability to Locate Participants and Beneficiaries

     17       7.07   

Successors

     17       7.08   

Usage

     17       7.09   

Severability

     18       7.10   

Governing Law

     18   

APPENDIX

     19   

APPENDIX B

     32   

 

2



--------------------------------------------------------------------------------

 

ARTICLE I

INTRODUCTION AND PURPOSE

 

1.01 Purpose of Plan

The United Technologies Corporation Board of Directors Deferred Stock Unit Plan
(the “Plan”) has been established to provide an arrangement for non-employee
directors to receive an annual Deferred Stock Unit Award and a New Director
Restricted Stock Unit Award and to defer their Annual Retainer in the form of
deferred stock units equal in value to shares of the Corporation’s common stock
for the purpose of aligning the interests of non-employee directors with those
of the Corporation’s shareowners.

 

1.02 Effective Date of Plan and Amendments

(a) The Plan as originally adopted on January 1, 1996 was amended and restated
effective January 1, 2005 for the purpose of complying with Section 409A of the
Internal Revenue Code with respect to deferrals that were earned or vested after
December 31, 2004. Amounts that were earned or vested (within the meaning of
Section 409A) prior to January 1, 2005, and any subsequent increases in these
amounts that are permitted to be treated as grandfathered benefits under
Section 409A, are generally subject to and shall continue to be governed by the
terms of the Prior Plan set forth in Appendix A.

(b) Subsequent to the January 1, 2005 amendment and restatement, the Plan again
was amended and restated for the purposes of: (i) revising the retainer
structure as integrated into this Plan; (ii) establishing share ownership
guidelines for non-employee directors; and (iii) providing that distributions
from this Plan and the Prior Plan will be comprised of shares of UTC Common
Stock rather than cash. Changes effected by this amendment and restatement are
generally effective as of October 13, 2010.

 

3



--------------------------------------------------------------------------------

 

ARTICLE II

DEFINITIONS

Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:

Account means a bookkeeping account established for a Participant under Article
IV that is credited with Deferred Stock Units representing compensation earned
or vested after 2004. Any compensation earned and vested before 2005 shall be
credited to a Participant’s account(s) under the Prior Plan and shall be subject
to the provisions set forth in Appendix A.

Annual Meeting means the Corporation’s Annual Meeting of Shareowners.

Annual Retainer means the annual retainer fee payable to a Participant under
Section 3.01 for services to the Company in the capacities indicated.

Annual Deferred Stock Unit Award means the annual grant of Deferred Stock Units
made to Participants in accordance with Section 3.02.

Beneficiary means a Participant’s beneficiary, designated in writing in a form
and manner satisfactory to the Committee, or if a Participant fails to designate
a beneficiary, or if all of the Participant’s designated Beneficiaries
predecease the Participant, the Participant’s estate.

Board means the Board of Directors of the Corporation.

Closing Price means, with respect to any date specified by the Plan, the closing
price of UTC Common Stock on the composite tape of New York Stock Exchange
issues (or if there was no reported sale of UTC Common Stock on such date, on
the next preceding day on which there was such a reported sale).

Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. References to any section of the Internal Revenue Code
shall include any final regulations or other published guidance interpreting
that section.

Committee means the Committee on Nominations and Governance of the Board.

 

4



--------------------------------------------------------------------------------

 

Conversion Date means the date Deferred Stock Units are converted to shares of
UTC Common Stock immediately prior to the delivery of such shares to a
Participant or Beneficiary in accordance with Article V herein.

Corporation means United Technologies Corporation.

Deferred Annual Retainer means any portion of a Participant’s Annual Retainer
deferred in accordance with Article V.

Deferred Stock Unit means a hypothetical share of UTC Common Stock convertible
into an actual share of UTC Common Stock following a Separation from Service and
immediately prior to a distribution to be made in accordance with Article V.
Each Deferred Stock Unit is equal in value to a share of UTC Common Stock.
Deferred Stock Units are “restricted stock units” awarded under the LTIP and
distributed and administered in accordance with the terms of this Plan.

Distribution Anniversary Date means an anniversary of the Distribution
Commencement Date.

Distribution Commencement Date means the first business day of the first month
following the month in which the Participant has a Separation from Service.

Election means an irrevocable election by a Participant either to defer all or a
portion of the Annual Retainer otherwise payable in cash or to specify how an
Account will be distributed (i.e., as a lump sum, in 10 annual installments, or
in 15 annual installments).

LTIP means the 2005 United Technologies Corporation Long Term Incentive Plan, as
amended from time to time.

Participant means a non-employee member of the Board.

Plan means this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as amended and restated herein, effective October 13, 2010 and
as it may be subsequently amended from time to time.

Plan Year means the calendar year.

Prior Plan means the United Technologies Corporation Board of Directors Deferred
Stock

 

5



--------------------------------------------------------------------------------

Unit Plan as in effect on October 3, 2004, and as modified thereafter from time
to time in a manner that does not constitute a “material modification” for
purposes of Section 409A, as set forth in Appendix A hereto.

New Director Restricted Stock Unit Award means the one-time Deferred Stock Unit
award granted to a Participant upon election to the Board as provided in
Section 3.03.

Separation from Service means a Participant’s resignation, removal, or
retirement from the Board (for a reason other than death) that constitutes a
good-faith, complete termination of the Participant’s relationship with the
Corporation and that also qualifies as a “separation from service” for purposes
of Section 409A of the Code.

UTC Common Stock shall mean the common stock of the Corporation.

ARTICLE III

ELIGIBLE COMPENSATION

 

3.01 Annual Retainer

(a)    Annual Retainer Amount. Effective January 1, 2010, subject to subsections
(b) and (c) of this Section 3.01, the Annual Retainer shall be as follows:
$112,000 for the Audit Committee Chair and the Lead Director; $108,000 for
members of the Audit Committee; $102,000 for any other Committee Chair; and
$96,000 for all other Participants. The Annual Retainer is subject to change
from time to time at the discretion of the Committee.

(b)    Terminated Participants. If a Separation from Service occurs or a
Participant dies before the Annual Meeting, the Participant will not receive an
Annual Retainer for the year of the Separation from Service or the Participant’s
death.

(c)    New Participants. If a Participant is elected to the Board before
September 30 of a calendar year, the Participant will receive the full amount of
the then applicable Annual Retainer. Such amount will be eligible for deferral
in accordance with Article V. If a Participant is elected to the Board after
September 30 of a calendar year, the Participant will receive 50% of the
applicable Annual Retainer Amount set forth in subsection (a) above.

 

6



--------------------------------------------------------------------------------

 

3.02 Annual Deferred Stock Unit Award

(a)    Annual Deferred Stock Unit Award. Effective January 1, 2010, each
Participant will receive an annual award of Deferred Stock Units the following
amounts to be credited to the Participant’s Account: $168,000 for the Audit
Committee Chair and the Lead Director; $162,000 for members of the Audit
Committee; $153,000 for any other Committee Chair; and $144,000 for all other
Participants. The Annual Deferred Stock Unit Award is subject to change from
time to time at the discretion of the Committee.

(b)    Terminated Participants. If a Separation from Service or a Participant’s
death occurs before the Annual Meeting, the Participant will not receive an
Annual Deferred Stock Unit Award for the year of the Separation from Service or
the Participant’s death.

(c)    New Participants. If a Participant is elected to the Board before
September 30 of a calendar year, the Participant will receive an Annual Deferred
Stock Unit Award equal in value to the amounts specified in sub-section
(a) above. If a Participant is elected to the Board after September 30, the
Participant will receive an Annual Deferred Stock Unit Award equal to 50% of the
value specified in subsection (a).

 

3.03 New Director Restricted Stock Unit Award

Effective as of the date of the Participant’s election to the Board, the
Participant shall receive an unvested award of Deferred Stock Units, equal in
value to $100,000 as of such date. The amount of a New Director Restricted Stock
Unit Award is subject to change at the discretion of the Committee.

ARTICLE IV

ACCOUNTS AND CREDITS

 

4.01 Annual Deferred Stock Unit Award

The Annual Deferred Stock Unit Award shall be credited automatically to an
Account established for the Participant, effective as of the date of the Annual
Meeting. Participants may not elect to receive the Annual Deferred Stock Unit
Award as current cash compensation.

 

7



--------------------------------------------------------------------------------

 

4.02 Elective Annual Retainer

The Annual Retainer will be paid in cash unless the Participant makes a timely
irrevocable election in accordance with Article V to defer the receipt of the
Annual Retainer as Deferred Stock Units subject to the terms of this Plan in
lieu of a current cash payment.

 

4.03 New Director Restricted Stock Unit Award

Effective as of the date of the Participant’s election to the Board, the
Corporation will credit the amount of the New Director Restricted Stock Unit
Award to a New Director Restricted Stock Unit Account established for the
Participant. The New Director Restricted Stock Unit Account will consist of
Deferred Stock Units awarded under the LTIP and may not be settled prior to the
Participant’s Separation from Service. The value of the New Director Restricted
Stock Unit Account is subject to forfeiture if a Separation from Service occurs
before the first Annual Meeting following the date of election to the Board.
Thereafter, the percentage of the New Director Restricted Stock Unit Award
subject to forfeiture will be reduced by 20 percentage points as of the date of
each succeeding Annual Meeting until the fifth annual meeting when 100% of the
value of the New Director Restricted Stock Unit Award will be vested. There will
be no forfeiture of interest in the New Director Restricted Stock Unit Account
in the event the Separation of Service occurs by reason of the Participant’s
death, Disability, or for any reason following a “Change in Control” as such
terms are defined in the LTIP while the Participant is a member of the Board, or
in the event of the Participant’s resignation or retirement from the Board for
the purpose of accepting full-time employment in public or charitable service. A
Participant’s New Director Restricted Stock Unit Account will be credited with
dividend equivalents in the form of additional Deferred Stock Units, which will
vest immediately, but will otherwise be subject to the same restrictions
applicable to the Deferred Stock Units credited to the Account.

 

4.04 Accounts

(a)    Post-December 31, 2004 Credits. All (i) Annual Retainer deferrals,
(ii) Annual Deferred Stock Unit Awards and (iii) New Director Restricted Stock
Unit Awards earned or vested after December 31, 2004, shall be maintained in a
Participant’s Account established under and subject to the terms and conditions
of the Plan, as amended and restated effective January 1, 2005 and as amended
from time to time. Separate Accounts for post-December 31, 2004 Deferred Stock
Units will be maintained for each Participant. Sub-accounts may be maintained
within Participants’ Accounts to the extent the Committee determines such an
arrangement to be necessary or useful in the administration of the Plan.

 

8



--------------------------------------------------------------------------------

 

(b)    Pre-January 1, 2005 Credits. All Deferred Stock Unit and New Director
Restricted Stock Unit Awards earned and vested prior to January 1, 2005, and any
subsequent increases in these amounts that are permitted to be treated as
grandfathered benefits under Section 409A of the Code (e.g., increases in unit
value and dividend equivalents), shall be maintained in separate account(s)
under the Prior Plan and shall remain subject to the terms and conditions of the
Prior Plan as in effect on October 3, 2004. Prior Plan accounts shall be equal
to the value earned and vested on December 31, 2004, as subsequently adjusted in
accordance with the terms of the Prior Plan. The Prior Plan and Prior Plan
accounts are not intended to be subject to Section 409A of the Code. No
amendment to Appendix A that would constitute a “material modification” for
purposes of Section 409A shall be effective unless the amending instrument
states that it is intended to materially modify Appendix A and to cause the
Prior Plan to become subject to Section 409A.

 

4.05 Deferred Stock Unit Accounts

Calculation of Deferred Stock Units. A Participant’s Account (including his or
her New Director Restricted Stock Unit Account) shall be credited with the
number of Deferred Stock Units in accordance with the following rules:

(a)    Initial Crediting of Deferred Stock Units. The New Director Restricted
Stock Unit Award, the Annual Deferred Stock Unit Award and Deferred Annual
Retainer (if any) credited to a Participant’s Account for a Plan Year under
Sections 4.01, 4.02 and 4.03 shall result in a number of Deferred Stock Units
(including fractional Deferred Stock Units) credited to Participant’s Account
equal to the sum of the dollar amounts of the Annual Deferred Stock Unit Award,
the New Director Restricted Stock Unit Award (if applicable) and the Deferred
Annual Retainer (if any) divided by the Closing Price on the date of the Annual
Meeting or the date a Participant is elected to the Board, if applicable.

(b)    Deemed Reinvestment of Dividends. The number of Deferred Stock Units
credited to a Participant’s Account shall be increased on each date on which a
dividend is paid on UTC Common Stock. The number of additional Deferred Stock
Units credited to a Participant’s Account as a result of such dividend payment
shall be determined by (i) multiplying the total number of Deferred Stock Units
(including fractional Deferred Stock Units) credited to the Participant’s
Account on the dividend payment date by the amount of the dividend paid per
share of UTC Common Stock on the dividend payment date, and (ii) dividing the
product so determined by the Closing Price on the dividend payment date.

 

9



--------------------------------------------------------------------------------

 

(c)    Effect of Recapitalization. In the event of a transaction or event
described in this subparagraph (c) (a “Recapitalization Event”), the number of
Deferred Stock Units credited to a Participant’s Account shall be adjusted in
the same manner as outstanding shares of UTC Common Stock. A Recapitalization
Event includes a dividend (other than regular quarterly dividends) or other
extraordinary distribution to holders of UTC Common Stock (whether in the form
of cash, shares, other securities, or other property), extraordinary cash
dividend, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, repurchase, or exchange of shares or
other securities, the issuance or exercisability of stock purchase rights, the
issuance of warrants or other rights to purchase shares or other securities, or
other similar corporate transaction or event that has a material effect on the
shares of UTC Common Stock and requires conforming adjustment to the value
and/or number of Deferred Stock Units to prevent dilution or enlargement of the
value of Participants’ Accounts.

 

4.06 Hypothetical Nature of Accounts and Investments

Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds, shares or other assets. The Deferred
Stock Units established hereunder shall be used solely to determine the amounts
to be distributed hereunder, shall not be or represent an equity security of the
Company, shall not be convertible into or otherwise entitle a Participant to
acquire an equity security of the Company prior to a Conversion Date as provided
for under the terms of this Plan and shall not carry any voting or dividend
rights. Deferred Stock Units awarded under this Plan shall be evidenced by a
certificate substantially in the form set forth in Appendix B.

ARTICLE V

ELECTION PROCEDURES AND DISTRIBUTIONS

 

5.01 Annual Retainer Deferral Election

Participants who elect to defer the receipt of the Annual Retainer as Deferred
Stock Units for any year must make a written deferral election for that year on
an Election form provided by the Committee.

 

10



--------------------------------------------------------------------------------

 

5.02 Annual Retainer Deferral Election Deadline

A written Election form must be completed and submitted to the Office of the
Corporate Secretary no later than December 31st of the calendar year prior to
the year for which the Annual Retainer will be earned or, for new Participants,
no later than 30 days after their election to the Board. If a Participant fails
to timely submit a properly completed Election form, the Participant’s Annual
Retainer earned in the next succeeding year shall be paid in cash as provided in
Section 4.02. The Participant’s deferral election shall be irrevocable following
the Election deadline.

 

5.03 Distribution Commencement Date

Conversion of Deferred Stock Units into shares of UTC Common Stock and
distribution from a Participant’s Account shall occur as of the Participant’s
Distribution Commencement Date, or, if the Participant has changed his or her
distribution election as provided in Section 5.05, on the fifth anniversary of
the Participant’s elected Distribution Date. If a Participant dies at any time
before distribution to the Participant commences, distribution of the entire
value of the Participant’s Account shall be made to the Participant’s
Beneficiary on the first business day of the third month following the month of
the Participant’s death.

A distribution is treated as being made on the date when it is due under the
Plan if the distribution occurs on the date specified by the Plan, or on a later
date that is either (a) in the same calendar year (for a distribution whose
specified due date is on or before September 30), or (b) by the 15th day of the
third calendar month following the date specified by the Plan (for a
distribution with a specified due date that is on or after October 1). A
distribution is also treated as having been made on the date when it is due
under the Plan if the distribution is made not more than 30 days before the due
date specified by the Plan. A Participant may not, directly or indirectly,
designate the taxable year of a distribution made in reliance on the
administrative rules in this Section 5.03.

 

5.04 Election of Form and Amount of Distribution

(a) Full Distribution. Following a Separation from Service, a Participant shall
receive a number of shares of UTC Common Stock equal to the of the number of
whole Deferred Stock Units credited to his or her Account unless the Participant
timely elected to receive distributions from his or her Account in 10 or 15
annual installments in accordance with subsection (b), below. A distribution of
shares of UTC Common Stock shall occur as provided in Section 5.03. Fractional
Deferred Stock Units will be paid in cash.

 

11



--------------------------------------------------------------------------------

 

(b) 10 or 15 Annual Installments. A Participant may elect to receive
distributions from his or her Account in 10 or 15 installments in lieu of a full
distribution of shares under subsection (a) above. Annual installment
distributions shall be in shares of UTC Common Stock unless the Participant has
allocated the value of all or any portion of his or her Account into the fixed
income option in accordance with Section 5.06 in which case distributions shall
be payable to the Participant in cash. Installment distributions shall commence
as of the Distribution Commencement Date and continue as of each Distribution
Anniversary Date thereafter until all installments have been paid. The first
annual installment shall equal one-tenth (1/10) (if Participant elects 10
installment payments) or one-fifteenth (1/15th) (if Participant elects 15
installment payments) of the value of the Participant’s Account, determined as
of the Distribution Commencement Date. Each successive annual installment shall
equal the value of the Participant’s Account, determined as of the Distribution
Anniversary Date, multiplied by a fraction, the numerator of which is one, and
the denominator of which shall be the number of remaining annual installments.
If a Participant dies after the Distribution Commencement Date but before all
installments have been made, the entire remaining value of the Participant’s
Account shall be distributed to the Participant’s Beneficiary on the first
business day of the third month following the month of the Participant’s death.

(c) Form of Distribution Election. A valid election to receive annual
distributions under subsection (b) shall be made in writing on an Election form,
completed and submitted to the Office of the Corporate Secretary no later than
December 31st of the calendar year prior to the year for which the Annual
Retainer or Deferred Stock Unit Award is earned, or for new Participants, prior
to the date the Participant is elected to the Board, and in no event later than
30 days after such election. A valid distribution Election for a New Director
Restricted Stock Unit Award under subsection (b) shall be made in writing on an
Election form, completed and submitted to the Office of the Corporate Secretary
prior to the date Participant is elected to the Board, and in no event later
than 30 days after such election. If a Participant does not make a valid
distribution Election, the Participant shall be deemed to have elected to
receive his or her Account in a full and immediate distribution as provided in
subsection (a). Except as provided below in Section 5.05 (Change in Payment
Election), a Participant’s distribution Election shall become irrevocable on the
Election deadline date.

 

12



--------------------------------------------------------------------------------

 

5.05 Change in Distribution Election

A Participant may make a one-time irrevocable Election to change the form of
distribution that the Participant elected under Section 5.04. A change to the
form of distribution must meet the following requirements:

 

  i. The new Election must be made at least twelve months prior to the
Distribution Commencement Date (and the new election shall be ineffective if the
Distribution Commencement Date occurs within twelve months after the date of the
new Election);

 

  ii. The new Election will not take effect until twelve months after the date
when the Participant submits a new Election form to the Office of the Corporate
Secretary;

 

  iii. The new Distribution Commencement Date must be five years later than the
date on which the distribution would otherwise have commenced; and

 

  iv. The new form of distribution must be one of the forms of payment provided
under Section 5.04(a) or (b).

 

5.06 Investment of Annual Retainer Account Election

A Participant may elect, prior to the Distribution Commencement Date or
subsequent Distribution Anniversary Date, to convert all or any portion of the
Deferred Stock Units in his or her Account to a hypothetical fixed interest
investment for the remaining portion of the installment distribution period by
making a written election on the Election form provided by the Committee. If a
Participant makes such election to have his or her Account treated as if the
Account were invested in cash during the remainder of the distribution period,
the Account will be credited with a hypothetical interest at a rate equal to the
average interest rate on 10-Year Treasury Bonds during the January through
October period in the calendar year prior to the Plan Year in which the interest
is credited, plus 1%.

 

13



--------------------------------------------------------------------------------

 

ARTICLE VI

ADMINISTRATION

 

6.01 In General

The Committee shall have the discretionary authority to interpret the Plan and
to decide any and all matters arising under the Plan, including without
limitation the right to determine eligibility for participation, benefits, and
other rights under the Plan; the right to determine whether any Election or
notice requirement or other administrative procedure under the Plan has been
adequately observed; the right to determine the proper recipient of any
distribution under the Plan; the right to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
right otherwise to interpret the Plan in accordance with its terms. Except as
otherwise provided in Section 6.04, the Committee’s determination on any and all
questions arising out of the interpretation or administration of the Plan shall
be final, conclusive, and binding on all parties.

 

6.02 Plan Amendment and Termination

(a)    The Committee may amend, suspend, or terminate the Plan at any time;
provided that no amendment, suspension, or termination of the Plan shall,
without a Participant’s consent, reduce the Participant’s benefits accrued under
the Plan before the date of such amendment, suspension, or termination.

(b)    In the event of suspension of the Plan, no additional deferrals shall be
made under the Plan, but all previous deferrals shall accumulate and be
distributed in accordance with the otherwise applicable provisions of this Plan,
the Prior Plan and the applicable Elections on file.

(c)    Upon the termination of the Plan with respect to all Participants, and
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A of the Code, the
Corporation shall have the right, in its sole discretion, and notwithstanding
any Elections made by the Participant, to distribute the Participant’s vested
Account in full, to the extent permitted under Section 409A. All distributions
that may be made pursuant to this Section 6.02(c) shall be made no earlier than
the thirteenth month and no later than the twenty-fourth month after the
termination of the Plan. The Corporation may not accelerate distributions
pursuant to this Section 6.02(c) if the termination of the Plan is proximate to
a downturn in the Corporation’s financial health within the meaning of Treas.
Reg. section 1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises its
discretion to accelerate distributions under this Section 6.02(c), it shall not
adopt any new arrangement that would have been aggregated with the Plan under
Section 409A within three

 

14



--------------------------------------------------------------------------------

years following the date of the Plan’s termination.

 

6.03 Reports to Participants

The Committee shall furnish an annual statement to each Participant reporting
the value of the Participant’s Account and his or her account(s) under the Prior
Plan as of the end of the most recent Plan Year.

 

6.04 Delegation of Authority

The Committee may delegate to officers of the Corporation any and all authority
with which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its members.

 

6.05 Distribution of Shares

The Deferred Stock Units granted under the Plan shall be issued under the LTIP,
but subject to administration and distribution in accordance with the terms of
this Plan. All shares of UTC Common Stock so distributed in accordance with the
terms of the Plan shall be transferred to a brokerage account designated by the
Participant entitled to receive the shares.

 

6.06 Share Ownership Requirements

Participants are expected to own shares of UTC Common Stock and have Deferred
Stock Units equal in aggregate value to at least five times the then applicable
base Annual Retainer of $96,000 for all other Participants set forth in
Section 3.01 no later than the 5th Annual Meeting following a Participant’s
election to the Board. In the event such ownership requirement is not achieved
by such date, Annual Retainer fees shall be deferred until combined holdings
satisfy this Section 6.06.

 

15



--------------------------------------------------------------------------------

 

ARTICLE VII

MISCELLANEOUS

 

7.01 Rights Not Assignable

No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.

 

7.02 Certain Rights Reserved

Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.

 

7.03 Withholding Taxes

The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee determines to be
required by law to be withheld from such credits and payments.

 

7.04 Compliance with Section 409A

This Paragraph 7.04 shall apply notwithstanding any other provision of this
Plan. To the extent that rights or payments under this Plan are subject to
Section 409A of the Internal Revenue Code, the Plan shall be construed and
administered in compliance with the conditions of Section 409A and regulations
and other guidance issued pursuant to Section 409A for deferral of income
taxation until the time the compensation is paid. Any distribution election that
would not comply with Section 409A of the Code shall not be effective for
purposes of this Plan. To the extent that a provision of this Plan does not
comply with Section 409A of the Code, such provision shall be void and without
effect. The Corporation does not warrant that the Plan will comply with
Section 409A of the Code with respect to any Participant or with respect to any
payment, however. In no event shall the Corporation; any director, officer, or
employee of the Corporation (other than the Participant); or any member of the

 

16



--------------------------------------------------------------------------------

Committee be liable for any additional tax, interest, or penalty incurred by a
Participant or Beneficiary as a result of the Plan’s failure to satisfy the
requirements of Section 409A of the Code, or as a result of the Plan’s failure
to satisfy any other requirements of applicable tax laws.

 

7.05 Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a distribution is due under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any distribution is due under the Plan (unless prior claim therefore
shall have been made by a duly authorized guardian or other legal
representative) may be distributed, upon appropriate indemnification of the
Committee and the Company, to the spouse of the Participant or Beneficiary or
other person deemed by the Committee to have incurred expenses for the benefit
of and on behalf of such Participant or Beneficiary. Any such distribution of
shares or cash payment (as the case may be) shall be a complete discharge of any
liability under the Plan with respect to the amount so distributed or paid.

 

7.06 Inability to Locate Participants and Beneficiaries

Each Participant and Beneficiary entitled to receive a distribution under the
Plan shall keep the Committee advised of his or her current address. If the
Committee is unable to locate a Participant or Beneficiary to whom a
distribution is due under the Plan, the total amount payable to such Participant
or Beneficiary shall be forfeited as of the last day of the calendar year in
which the distribution first becomes due.

 

7.07 Successors

The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term “successors” as used in the
preceding sentence shall include any corporation or other business entity that
by merger, consolidation, purchase, or otherwise acquires all or substantially
all of the business and assets of the Corporation, and any successors and
assigns of any such corporation or other business entity.

 

7.08 Usage

(a)    Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan.

 

17



--------------------------------------------------------------------------------

 

(b)    Number. The singular form shall include the plural, where appropriate.

 

7.09 Severability

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.

 

7.10 Governing Law

The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

 

18



--------------------------------------------------------------------------------

 

APPENDIX A

This Appendix A sets forth the United Technologies Corporation Board of
Directors Deferred Stock Unit Plan as in effect on October 3, 2004 (“Prior
Plan”), and as modified thereafter from time to time in a manner that does not
constitute a “material modification” for purposes of Section 409A. Amounts that
were earned or vested (within the meaning of Section 409A) prior to January 1,
2005, and any subsequent increases in these amounts that are permitted to be
treated as grandfathered benefits under Section 409A, are generally subject to
and shall continue to be governed by the terms of this Prior Plan.

Effective October 13, 2010, Stock Units credited to Participants under this
Prior Plan shall be convertible into shares of UTC Common Stock that will be
issued under the LTIP. Notwithstanding any provision of this Prior Plan to the
contrary, all distributions with respect to Stock Units under this Prior Plan
shall be distributed in shares of Common Stock. The settlement of Stock Units in
shares of Common Stock in lieu of cash shall in no event: (i) increase the value
of any Participant’s Account; (ii) modify any Participant’s distribution
election; or (iii) alter the procedures in effect under this Prior Plan with
respect to elections and distributions other than the substitution of shares for
cash.

 

19



--------------------------------------------------------------------------------

 

 

UNITED TECHNOLOGIES CORPORATION

BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

Effective January 1, 1996



--------------------------------------------------------------------------------

 

UNITED TECHNOLOGIES CORPORATION BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

TABLE OF CONTENTS

 

ARTICLE I

  

INTRODUCTION

      1.01   

Purpose of Plan

     22       1.02   

Effective Date of Plan

     22   

ARTICLE II

  

DEFINITIONS

     22   

ARTICLE III

  

CREDITS

      3.01   

Transition Credits

     24       3.02   

Automatic Credits

     24       3.03   

Elective Credits

     24   

ARTICLE IV

  

ACCOUNTS AND INVESTMENTS

      4.01   

Accounts

     25       4.02   

Stock Units

     25       4.03   

Hypothetical Nature of Accounts and Investments

     26   

ARTICLE V

  

PAYMENTS

      5.01   

Entitlement to Payment

     27       5.02   

Payment Commencement Date

     27       5.03   

Form and Amount of Payment

     27   

ARTICLE VI

  

ADMINISTRATION

      6.01   

In General

     28       6.02   

Plan Amendment and Termination

     29       6.03   

Reports to Participants

     29       6.04   

Delegation of Authority

     29   

ARTICLE VII

  

MISCELLANEOUS

      7.01   

Rights Not Assignable

     29       7.02   

Certain Rights Reserved

     30       7.03   

Withholding Taxes

     30       7.04   

Incompetence

     30       7.05   

Inability to Locate Participants and Beneficiaries

     30       7.06   

Successors

     31       7.07   

Usage

     31       7.08   

Severability

     31       7.09   

Governing Law

     31   

 

21



--------------------------------------------------------------------------------

 

ARTICLE I

INTRODUCTION

 

1.01 Purpose of Plan

The purpose of the Plan is to enhance the Company’s ability to attract and
retain non-employee members of the Board whose training, experience and ability
will promote the interests of the Company and to directly align the interests of
such non-employee Directors with the interests of the Company’s shareowners by
providing compensation based on the value of UTC Common Stock. The Plan is
designed to permit such non-employee directors to defer the receipt of all or a
portion of the cash compensation otherwise payable to them for services to the
Company as members of the Board.

 

1.02 Effective Date of Plan

Except as otherwise provided by Section 3.01, the Plan shall apply only to a
Participant’s annual Director’s retainer Fees with respect to service on and
after January 1, 1996.

ARTICLE II

DEFINITIONS

Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:

Account shall mean a bookkeeping account established for a Participant under
Section 4.01.

Article shall mean an article of the Plan.

Beneficiary shall mean a Participant’s beneficiary, designated in writing and in
a form and manner satisfactory to the Committee, or if a Participant fails to
designate a beneficiary, or if the Participant’s designated Beneficiary
predeceases the Participant, the Participant’s estate.

 

22



--------------------------------------------------------------------------------

 

Board shall mean the Board of Directors of the Company.

Closing Price shall mean, with respect to any date specified by the Plan, the
closing price of UTC Common Stock on the composite tape of New York Stock
Exchange issues (or if there was no reported sale of UTC Common Stock on such
date, on the next preceding day on which there was such a reported sale).

Committee shall mean the Nominating Committee of the Board.

Company shall mean United Technologies Corporation.

Director’s Fees shall mean the annual retainer fee payable to a Participant for
services to the Company as a member of the Board. Director’s Fees do not include
special meeting fees.

Participant shall mean each member of the Board (other than a member of the
Board who is also an employee of the Company or a subsidiary thereof) who is or
becomes a member of the Board on or after January 1, 1996.

Payment Anniversary Date shall mean an anniversary of the Payment Commencement
Date.

Payment Commencement Date shall mean the first business day of the first month
following the month in which the Participant terminates service as a member of
the Board.

Plan shall mean this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as set forth herein and as amended from time to time.

Plan Year shall mean the calendar year.

Section shall mean a section of the Plan.

Stock Unit shall mean a hypothetical share of UTC Common Stock as described in
Section 4.02.

UTC Common Stock shall mean the common stock of the Company.

 

23



--------------------------------------------------------------------------------

 

ARTICLE Ill

CREDITS

 

3.01 Transition Credits

As soon as practicable on or after January 1, 1996, the Company shall credit to
the Account of each Participant a number of Stock Units determined in accordance
with the schedules set forth in Appendix I and Appendix II to the Plan. The
credits set forth in Appendix I shall be provided in lieu of any benefits to
which the Participant otherwise would have been entitled under the United
Technologies Corporation Directors Retirement Plan as of its termination on
December 31, 1995. The credits set forth in Appendix II shall be provided in
lieu of any benefits to which the Participant otherwise would be entitled under
certain deferred compensation arrangements entered into prior to January 1,
1996. The number of units set forth in Appendix II shall equal the number of tax
deferred stock units (if any) credited to the Participant under any such prior
deferred compensation arrangement, determined as of December 31, 1995.

 

3.02 Automatic Credits

As of the beginning of each Plan Year, the Company shall credit Stock Units to
each Participant’s Account equal in value to 60% of the Participant’s Director’s
Fees for the Plan Year, as determined in accordance with Section 4.02(a)(1).

 

3.03 Elective Credits

A Participant may elect, with respect to each Plan Year, to defer the entire
portion (but not a partial portion) of the 40% of the Participant’s Director’s
Fees that are not automatically deferred in accordance with Section 3.02 and
that otherwise would be paid to the Participant in cash. If the Participant
makes such an election, the Company shall credit Stock Units to the
Participant’s Account equal in value to 40% of the Participant’s Director’s Fees
for the Plan Year, as determined in accordance with Section 4.02(a)(I), as of
the beginning of the Plan Year with respect to which the election is made (or,
if later, as of the first day in the Plan Year on which the individual becomes a
Participant). An election under this Section 3.03 shall be made in a form and
manner satisfactory to the Committee and shall be effective for a Plan Year only
if made before the beginning of the Plan Year; provided that an individual who
becomes a Participant after the first day of a Plan Year may make the election
for that Plan Year within 30 days of becoming a Participant.

 

24



--------------------------------------------------------------------------------

 

ARTICLE IV

ACCOUNTS AND INVESTMENTS

 

4.01 Accounts

A separate Account under the Plan shall be established for each Participant.
Such Account shall be (a) credited with the amounts credited in accordance with
Article Ill, (b) credited (or charged, as the case may be) with the investment
results determined in accordance with Section 4.02, and (c) charged with the
amounts paid by the Plan to or on behalf of the Participant in accordance with
Article V. Within each Participant’s Account, separate subaccounts shall be
maintained to the extent the Committee determines them to be necessary or useful
in the administration of the Plan.

 

4.02 Stock Units

(a)    Deemed Investment in UTC Common Stock. Except as provided in subsection
(b), below, a Participant’s Account shall be treated as if it were invested in
Stock Units that are equivalent in value to the fair market value of shares of
UTC Common Stock in accordance with the following rules:

(1)    Conversion into Stock Units. Any Director’s Fees credited to a
Participant’s Account for a Plan Year under Section 3.02 or 3.03 shall be
converted into Stock Units (including fractional Stock Units) by dividing the
amount credited by the Closing Price on the first business day of the Plan Year;
provided that in the case of an individual who becomes a Participant after the
first day of a Plan Year, the Closing Price shall be determined as of the day on
which the individual becomes a Participant.

(2)    Deemed Reinvestment Of Dividends. The number of Stock Units credited to a
Participant’s Account shall be increased on each date on which a dividend is
paid on UTC Common Stock. The number of additional Stock Units credited to a
Participant’s Account as a result of such increase shall be determined by
(i) multiplying the total number of Stock Units (excluding fractional Stock
Units) credited to the Participant’s Account immediately before such increase by
the amount of the dividend paid per share of UTC Common Stock on the dividend
payment date, and (ii) dividing the product so determined by the Closing Price
on the dividend payment date.

 

25



--------------------------------------------------------------------------------

 

(3)    Conversion Out of Stock Units. The dollar value of the Stock Units
credited to a Participant’s Account on any date shall be determined by
multiplying the number of Stock Units (including fractional Stock Units)
credited to the Participant’s Account by the Closing Price on that date.

(4)    Effect of Recapitalization. In the event of a transaction or event
described in this paragraph (4), the number of Stock Units credited to a
Participant’s Account shall be adjusted in such manner as the Committee, in its
sole discretion, deems equitable. A transaction or event is described in this
paragraph (4) if (i) it is a dividend (other than regular quarterly dividends)
or other distribution (whether in the form of cash, shares, other securities, or
other property), extraordinary cash dividend, recapitalization, stock split,
reverse stock split reorganization, merger, consolidation, split-up, spin-off,
repurchase, or exchange of shares or other securities, the issuance or
exercisability of stock purchase rights, the issuance of warrants or other
rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Committee determines that such transaction or
event affects the shares of UTC Common Stock, such that an adjustment pursuant
to this paragraph (4) is appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

(b)    Change in Deemed Investment Election. A Participant who elects to receive
distribution of his or her Accounts in annual installments will continue to have
such Account credited with Stock Units during the installment period unless the
Participant irrevocably elects to have his or her Account treated, as of the
Payment Commencement Date, as if the Account were invested in cash. If a
Participant makes such election, the Account will be credited with a rate of
interest equal to the average interest rate on 10-Year Treasury Bonds as of the
January through October Period in the calendar year prior to the Plan Year in
which the interest is credited, plus I %. An election under this subsection
(b) shall be made in a form and manner satisfactory to the Committee and shall
be effective only if made before the Payment Commencement Date.

 

4.03 Hypothetical Nature of Accounts and Investments

Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds or assets. The Stock Units
established hereunder shall be used solely to determine the amounts to be paid
hereunder, shall not be or represent an equity security of the

 

26



--------------------------------------------------------------------------------

Company, shall not be convertible into or otherwise entitle a Participant to
acquire an equity security of the Company and shall not carry any voting or
dividend rights.

ARTICLE V

PAYMENTS

 

5.01 Entitlement to Payment

Credits to a Participant’s Account under Section 3.02 or 3.03 shall be in lieu
of payment to the Participant of the related Director’s Fees. Any payment under
the Plan with respect to an Account shall be made solely in cash and as further
provided in this Article V. The right of any person to receive one or more
payments under the Plan shall be an unsecured claim against the general assets
of the Company.

 

5.02 Payment Commencement Date

Payments to a Participant with respect to the Participant’s Account shall begin
as of the Participant’s Payment Commencement Date; provided that if a
Participant dies before the Participant’s Payment Commencement Date, payment of
the entire value of the Participant’s Account shall be made in a lump sum to the
Participant’s Beneficiary as soon as practicable after the Committee receives
all documents and other information that it requests in connection with the
payment.

 

5.03 Form and Amount of Payment

(a) Fifteen Annual Installments. A Participant shall receive his or her benefits
in 15 annual installments unless the Participant elects to receive his or her
benefits under the Plan in the form of a lump-sum payment or in less than 15
annual installments in accordance with subsection (b), below. Annual
installments shall be payable to the Participant in cash beginning as of the
Payment Commencement Date and continuing as of each Payment Anniversary Date
thereafter until all installments have been paid. The first annual installment
shall equal one- fifteenth (1/15th) of the value of the Stock Units credited to
the Participant’s Account, determined as of the Payment Commencement Date. Each
successive annual installment shall equal the value of the Stock Units credited
to the Participant’s Account, determined as of the Payment Anniversary Date,
multiplied by a fraction, the numerator of which is one, and the denominator of
which is the excess of 15 over the number of installment payments previously

 

27



--------------------------------------------------------------------------------

made (i.e., 1/14th, 1/13th, etc.). If the Participant dies after the
Participant’s Payment Commencement Date but before all 15 installments have been
paid, the remaining installments shall be paid to the Participant’s Beneficiary
in accordance with the schedule in this subsection (a).

(b) Lump Sum, or Less Than 15 Annual Installments. A Participant may elect to
receive his or her benefits under the Plan in the form of a lump-sum payment or
in two to fourteen installments in lieu of the fifteen installment payments
determined under subsection (a), above. The lump sum shall be payable to the
Participant in cash as of the Payment Commencement Date and shall equal the
value of the Stock Units credited to the Participant’s Account, determined as of
the Payment Commencement Date. Installments shall be paid in the manner set
forth in subsection (a) above, except that for purposes of determining the
amount of the first annual installment, the denominator of the fraction shall
equal the number of scheduled annual installments. An election under this
subsection (b) shall be made in a form and manner satisfactory to the Committee
and shall be effective only if made at least two years before the Participant’s
Payment Commencement Date.

ARTICLE VI

ADMINISTRATION

 

6.01 In General

The Committee shall have the discretionary authority to interpret the Plan and
to decide any and all matters arising under the Plan, including without
limitation the right to determine eligibility for participation, benefits, and
other rights under the Plan; the right to determine whether any election or
notice requirement or other administrative procedure under the Plan has been
adequately observed; the right to determine the proper recipient of any
distribution under the Plan; the right to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
right otherwise to interpret the Plan in accordance with its terms. Except as
otherwise provided in Section 6.03, the Committee’s determination on any and all
questions arising out of the interpretation or administration of the Plan shall
be final, conclusive, and binding on all parties.

 

28



--------------------------------------------------------------------------------

 

6.02 Plan Amendment and Termination

The Committee may amend, suspend, or terminate the Plan at any time; provided
that no amendment, suspension, or termination of the Plan shall, without a
Participant’s consent, reduce the Participant’s benefits accrued under the Plan
before the date of such amendment, suspension, or termination. If the Plan is
terminated in accordance with this Section 6.02, the terms of the Plan as in
effect immediately before termination shall determine the right to payment in
respect of any amounts that remain credited to a Participant’s or Beneficiary’s
Account upon termination.

 

6.03 Reports to Participants

The Committee shall furnish an annual statement to each Participant (or
Beneficiary) reporting the value of the Participant’s (or Beneficiary’s) Account
as of the end of the most recent Plan Year.

 

6.04 Delegation of Authority

The Committee may delegate to officers of the Company any and all authority with
which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its member.

ARTICLE VII

MISCELLANEOUS

 

7.01 Rights Not Assignable

No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.

 

29



--------------------------------------------------------------------------------

 

7.02 Certain Rights Reserved

Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.

 

7.03 Withholding Taxes

The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee reasonably determines
to be required by law to be withheld from such credits and payments.

 

7.04 Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any payment due under the Plan (unless prior claim therefore shall
have been made by a duly authorized guardian or other legal representative) may
be paid, upon appropriate indemnification of the Committee and the Company, to
the spouse of the Participant or Beneficiary or other person deemed by the
Committee to have incurred expenses for the benefit of and on behalf of such
Participant or Beneficiary. Any such payment shall be a complete discharge of
any liability under the Plan with respect to the amount so paid.

 

7.05 Inability to Locate Participants and Beneficiaries

Each Participant and Beneficiary entitled to receive a payment under the Plan
shall keep the Committee advised of his or her current address. If the Committee
is unable for a period of 36 months to locate a Participant or Beneficiary to
whom a payment is due under the Plan, commencing with the first day of the month
as of which such payment first comes due, the total amount payable to such
Participant or Beneficiary shall be forfeited. Should such a Participant or
Beneficiary subsequently contact the Committee requesting payment, the Committee
shall, upon receipt of all documents and other information that it might request
in connection with the payment, restore and pay the forfeited payment in a lump
sum, the value of which shall not be adjusted to reflect any interest or other
type of investment earnings or gains for the period of forfeiture.

 

30



--------------------------------------------------------------------------------

 

7.06 Successors

The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term “successors” as used in the preceding
sentence shall include any corporation or other business entity that by merger,
consolidation, purchase, or otherwise acquires all or substantially all of the
business and assets of the Company, and any successors and assigns of any such
corporation or other business entity.

 

7.07 Usage

(a)    Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan

(b)    Number. The singular form shall include the plural, where appropriate.

 

7.08 Severability

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.

 

7.09 Governing Law

The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

 

31



--------------------------------------------------------------------------------

 

APPENDIX B

UNITED TECHNOLOGIES CORPORATION

2005 LONG TERM INCENTIVE PLAN

STATEMENT OF AWARD

Effective                     ,                                          has
been awarded                      Deferred Stock Units (“DSUs”) under the United
Technologies Corporation Board of Directors Deferred Stock Unit Plan (the
“Deferred Stock Unit Plan”). DSUs awarded hereunder constitute long term
incentive awards under the United Technologies Corporation 2005 Long Term
Incentive Plan, as amended (the “LTIP”). DSUs are convertible into shares of UTC
Common Stock that will be issued under the LTIP. The conversion of DSUs into
shares and the distribution of such shares shall be subject to and in accordance
with the terms of the Deferred Stock Unit Plan.

 

32